 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWLCY-TV, Inc., a subsidiary of Rahall Communica-tions Corp. and International Alliance of TheatricalStage Employees & Moving Picture Machine Op-erators of the United States and Canada, AFL-CIOand Timothy C. WilsonWLCY-TV, Inc. and International Alliance of Theat-rical Stage Employees & Moving Picture MachineOperators of the United States and Canada, AFL-CIO, Petitioner. Cases 12-CA 7844, 12-CA-7863,and 12 RC-5359March 21, 1979DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY MEMBERS PENELLO, MURPHY, AND TRUESDALEOn October 19, 1978, Administrative Law JudgeAbraham Frank issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel filedcross-exceptions and a supporting brief. Respondentsubsequently filed a brief' in response to the GeneralCounsel's cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings.' andconclusions2of the Administrative Law Judge and toadopt his recommended Order.I Both the General Counsel and Respondent have excepted to certaincredibility findings made by the Administrative Law Judge. It is the Board'sestablished policy not to overrule an Administrative Law Judge's resolutionswith respect to credibility unless the clear preponderance of all of the rel-evant evidence convinces us that the resolutions are incorrect Standard DryWall Products. Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversing hisfindings.The General Counsel has alleged that Respondent violated Sec. 8(a)(3) ofthe Act by denying its employee Timothy Wilson a wage increase during anelection campaign. In his exceptions, the General Counsel argues that theAdministrative Law Judge, in dismissing this allegation of the complaint.failed to consider testimony by Wilson that his immediate supervisor, ChiefEngineer Codding, told him that he, Wilson. would be getting a pay raise ifit were not for the Union. We have noted, however, that Codding deniedever making this statement and that the Administrative Law Judge creditedthe testimony of Codding in other respects. Under these circumstances, weconclude that the Administrative Law Judge implicitly rejected Wilson's tes-timony regarding this alleged conversation by accepting and relying on thedenial of Codding. Accordingly, we find no merit in the argument raised bythe General Counsel and hereby adopt the Administrative Law Judge's dis-missal of this allegation.2The election herein was conducted on October 7. 1977. pursuant to aStipulation for Certification Upon Consent Election. The tally was 16 forand 18 against the Petitioner; there were 3 challenged ballots and I voidballot. Thereafter. the Administrative Law Judge overruled challenges to theballots of Aaron Coleman and Nancy Hubbell and sustained the challengeORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, WLCY-TV, Inc., asubsidiary of Rahall Communications Corporation,St. Petersburg, Florida, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.IT IS FURTHER ORDERED that the election held at St.Petersburg, Florida, on October 7, 1977, in Case 12RC-5359 be, and it hereby is, set aside, and that Case12-RC-5359 be, and it hereby is, severed from Case12-CA 7844 and remanded to the Regional Directorfor Region 12 for the purpose of conducting a newelection.[Direction of Second Election and Excelsior foot-note omitted from publication.]to the ballot of Robert Hultstrand. In the absence of exceptions thereto, weadopt, proforma, the Administrative Law Judge's recommendation with re-spect to the ballot of Hultstrand. Thus, inasmuch as the remaining chal-lenged ballots are no longer determinative of the election results, we find itunnecessary to pass on Respondent's exceptions to the Administrative LawJudge's recommendations as to the ballots of Coleman and Hubbell. As theelection herein is set aside because of Respondent's unlawful conduct duringthe critical period, we shall direct a second election.DECISIONABRAHAM FRANK, Administrative Law Judge: Thecharges in this consolidated case were filed on September 2and 19. 1977.' The complaint, alleging violations of Section8(a)(l) and (3) of the Act, issued on September 27. Thehearing was held on December 15 and 16 at Tampa, Flor-ida. All briefs filed have been considered.At issue in this case is whether Respondent threatened to,and did, discharge an employee because of his union andprotected concerted activities and whether an employeewas deprived of a raise in pay because the Charging Party-Petitioner, hereinafter referred to as the Union, filed a peti-tion for an election to determine the representational de-sires of Respondent's employees.FINDINGS OF FA(C AND) CONCLUSIONS OF LAWA. Preliminary Findings and ConclusionsRespondent, a Florida corporation, is engaged in thebusiness of television broadcasting with its principal officeand place of business in St. Petersburg, Florida. Respon-dent admits, and I find, that it is engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.The Union is a labor organization within the meaning ofSection 2(5) of the Act.I All dates are in 1977 unless otherwise indicated.241 NLRB No. 22294 WLCY-TV, INC.B. CredibilityMy findings of fact are based upon a composite of thetestimony of all witnesses. In reaching my conclusions, Ihave relied upon the demeanor of the witnesses as theyappeared before me, their ability to recall events, and theirwillingness to testify fully and without apparent evasion. Ihave also taken into account contradictions and inconsis-tencies in the evidence presented, and I have given weightto testimony which has the ring of truth. In so doing, I havebeen aware of a witness' self-interest in the outcome of thisproceeding.C. The Termination of Aaron ColemanSometime in early June, 10 to 15 employees in the pro-duction department met with then Program Manager Mi-chael Schuster and Production Manager Mike Klausmeier.Schuster informed the employees that salary increaseswould be reviewed annually rather than every 6 months asin the past. The employees objected to this change in pol-icy. Several were due for increases in July. Aaron Coleman,a producer-director, was a spokesman for the group andamong the most vocal. About 10:30 the next morning, thewhole production department came into Schuster's office,led by Coleman, and asked for further clarification of theprevious day's discussion. During the course of the meetingthere was considerable shouting and yelling. Schuster him-self did some of the shouting. At one point Schuster toldColeman not to upset the morale of the crews or not toincite the employees. Schuster also said to Coleman some-thing to the effect, "Let other people speak for their jobs.You speak for yours." Schuster told Coleman to worryabout his own pay rather than everybody else's.A third meeting with the production crew was held onJune 20. Present for management at this meeting wereSchuster, Klausmeier, Chief Engineer William Codding,News Director Rick Moore, and General Manager ToddSpoeri. Again, Coleman was a spokesman for the employ-ees. After discussion, there was general agreement that theRespondent would investigate the wage structure of otherTV stations and have another meeting with the employeeson July 20. The employees met with management on thelatter date and were shown a chart representing the resultsof the Respondent's investigation. Management took theposition that the chart showed that Respondent paid sala-ries comparable to those of other stations. The employeesdid not accept this position. They believed they were beingunderpaid.Prior to the meeting of July 20, Coleman and severalother employees met on July 18 with representatives of theUnion at the Ramada Inn on 54th Street. At that timeColeman signed a card authorizing the Union to representhim for the purposes of collective bargaining. The unionrepresentatives gave Coleman additional authorizationcards to be distributed to Respondent's employees. On dif-ferent occasions Coleman asked employees if they were in-terested in joining the Union and, if they were, asked themto meet him off the premises or at his apartment to sign acard. Most of the employees who signed cards did so atColeman's apartment.Three union meetings were held at Coleman's apartment,the first on the weekend following July 20. The secondmeeting was held a week or two later and was attended bythe production and engineering employees. Coleman pre-pared a map locating his apartment. He and several otheremployees distributed this map to those employees who didnot know how to reach his apartment. A third meeting washeld in August. Coleman invited members of the Union tocome to his apartment to answer the employees' questions.On August 15 the Union filed its petition for an election.Respondent's officials had a list of employees theythought might be involved in the Union. Coleman's namewas on the list. It had "crossed" Schuster's mind that Cole-man was a union supporter. Schuster had seen the mapshowing the location of Coleman's apartment complex.There was a notation on the map that a union meetingwould be held at that location. Schuster knew it was theplace were Coleman lived.About 9 or 9:30 a.m. on August 26, Coleman came intoSchuster's office. He was very angry. He told Schuster thatColeman had found out that one of the employees underhim, assistant director Robert Nickerson, was making asmuch money as Coleman. Coleman said something to theeffect that he wanted a raise that day or Schuster wouldhave Coleman's 2-week notice. Coleman testified that hesaid he would like to know something by the end of the daywhether he could or could not get a raise and wanted totalk to Spoeri. Respondent's officials interpreted Coleman'sremarks as an ultimatum that he would resign if he did notreceive a raise immediately. Schuster spoke to Spoeri atabout noon or 12:30 p.m., and the decision was made bythese officials at that time that Respondent could not livewith such an ultimatum, that Coleman, in effect, had re-signed and Respondent would accept his resignation. Fol-lowing his meeting with Spoeri, Schuster prepared a letterto the Staff announcing the resignation of Coleman. Schus-ter noted that Coleman was a valued member of the Staffand that the announcement was made with "a great deal ofpersonal and professional regret." The letter stated thatColeman would receive 2 weeks' pay in lieu of his offer of 2weeks' notice, and that August 26 was his last day of em-ployment with Respondent. At the time the letter was pre-pared, Coleman was unaware of Respondent's conclusionthat Coleman had, in fact, resigned.Some time between 4:30 and 5 p.m., Schuster calledColeman to his office. Coleman suggested that the mattercould wait until the following Monday, but Schuster in-sisted that Coleman come to Schuster's office immediately.When Coleman arrived he found Schuster and GeneralSales Manager Purcell present. Respondent believed it wasnecessary to have Purcell present as a witness because ofthe labor proceedings going on at the time. Schuster toldColeman that the station had decided to accept his offer of2 weeks' notice and to accept his resignation, and that inlieu of his having to serve for the 2 weeks Respondentwould give him 2 weeks' severance pay. Schuster handedColeman his final check. Coleman said that he had not re-signed. Schuster insisted that Coleman had resigned, thathe had delivered an ultimatum to Respondent that he wasquitting. Coleman continued to insist that he had not re-signed, but took the check and left the office. A few minuteslater Coleman returned to Schuster's office and tossed the295 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcheck on his desk. Coleman said, "You said-you saidyou're not firing me, but I didn't quit. So I'll see you atwork on Monday." As Coleman started to leave, Schusterstood up and said, "You did quit, and we're not firing you,and I would like to have you out of the office within half anhour. And if you come in the building on Monday, we'llhave you forcibly removed." Coleman went back to hisdesk and packed his belongings. Before he left the premiseshe decided to take the check. He called Schuster and askedSchuster to slide the check under the door. After some bick-ering, Coleman agreed to go into Schuster's office for thecheck. Present in the office were Schuster, Purcell, andSpoeri. Coleman took his check but told Respondent's offi-cials, "I didn't quit. You're firing me." They insisted that hehad resigned. Coleman then left the premises.On a number of previous occasions, Coleman had com-plained to Schuster about equipment and problems he wasfacing in his job, that he wasn't making enough money toput up with all these problems. Many times Coleman hadstated that he was looking for other employment. On oneparticular occasion in early June, Coleman complained toSchuster about a disagreement Coleman had had with Cod-ding and was "pretty downright hot about the situation."Coleman was very angry and told Schuster that Colemanwasn't paid enough "to take all this stuff" and that he quit.Schuster tried to talk Coleman out of quitting. Schuster saidthat it would ruin Coleman's career and that Colemanwould leave a bad reference with the station. Coleman useda few curse words but eventually calmed down. Schustersaid, "We'll look into you getting paid some more, and we'lltry to alleviate the problem with Mr. Codding." Later theydid talk about the problem with Codding, and the disagree-ment was resolved.D. The Wage Increase for Timothy WilsonTimothy Wilson, an operations engineer, began workingfor Respondent on July 2, 1975. In April Wilson ap-proached Codding and Assistant Chief Engineer JerryMcCook. Wilson asked McCook if Wilson could have 6weeks off to attend school to get his first-class FCC license.McCook said it was okay and Codding said it was a goodidea.About a week later, McCook said something to Wilson tothe effect that "Well you're finally going to go get it." Wil-son replied, "Yes." McCook said, "You'll be expecting abig raise when you get back I expect." Wilson said, "Damnstraight."Wilson attended school from April 28 to June 10 in Sara-sota, Florida, in preparation for the first-class examinationgiven by the FCC. He took the test on June 10, passed it,and received his temporary license the same day. He re-turned to work at the station on June 22. Upon his returnhe performed the same sort of work that he had previouslyperformed. However, his license permitted him to work onmicrowave equipment and operate the station by himself.The day after Wilson returned to work, he asked Cod-ding when he would be getting his raise. Codding repliedthat he would have to see if Wilson had learned anything atschool to justify a raise. Codding told Wilson that Coddingwould evaluate Wilson for about 90 days and would decideat that time. About a week later, Wilson told Codding thatWilson had taken out a loan for over $1,000 and was hav-ing difficulty paying it off. Wilson asked if he could get theraise a little quicker. Codding said he would try to completethe evaluation in 60 rather than 90 days. On or about Au-gust 8, Wilson again spoke to Codding about a raise. Atthat time Codding told Wilson that Codding had overspenthis budget and that Wilson would have to wait another 30days for an evaluation.On or about September 8, Wilson again asked Coddingabout his raise. On this occasion Codding said that Respon-dent's lawyers had told Respondent that they couldn't giveany increases at that time because it could be considered anunfair labor practice. After talking to Codding, Wilsonwent to Spoeri's office and was told basically the samething, that to give Wilson a raise might be considered influ-encing his vote.On the same day, Spoeri called Codding to Spoeri's officeand asked Codding if he had promised Wilson a raise. Cod-ding denied that he had done so. Spoeri asked if it wascompany policy to grant a raise automatically in such cir-cumstances. Codding promised to check on this questionand the next morning told Spoeri that Codding had notbeen able to find any evidence of a company policy of thisnature.On September 16 Wilson, Codding, and Spoeri met inSpoeri's office. Wilson told Spoeri that Codding had refusedWilson a raise because of the union situation and wanted toknow if Spoeri could give Wilson a better answer. Spoerisaid there was no way the company could give Wilson anincrease because of the information from their lawyers. Theraise could only be given if it had been promised in advanceof the union petition, if it was a matter of contract, if it wasautomatic under company policy, if the Union was votedout, or if the Union was voted in and a raise was negoti-ated. At this point Wilson mentioned that Kent Gratteauand George Shideman, two employees in the engineeringdepartment, were granted increases upon receiving their li-censes. Codding said that Gratteau had been promised araise upon employment and Codding believed the same wastrue with respect to Shideman. At that point Spoeri notedthat it was company policy to give advance pay in the na-ture of a loan that could be paid back by payroll deduc-tions. Codding suggested that he might be able to provideWilson with some additional overtime and Spoeri agreed,provided it was actual overtime and not make-work. Spoerimade a phone call, apparently to an attorney, and thenstated that the loan could be made without being consid-ered an unfair labor practice.Respondent's Exhibits 3 and 4 show that Gratteau andShideman were, in fact, promised an increase upon obtain-ing their licenses when they were employed.Two employees, Wilson and Virginia Barnes, had ob-tained their licenses during Codding's term of employmentwithout receiving an increase in pay. Barnes had not re-quested an increase. Codding was aware of one other em-ployee, a Mr. Denham, who had obtained a license andreceived an increase prior to Codding's term of employ-ment. However, this employee's file had not been located,and the circumstances relating to his increase were notknown at the time of the hearing.296 WLCY-TV, INC.ANALYSIS AND FINAL CONCLUSIONS OF LAWI find that Respondent violated Section 8(a)(l) of the Actby Schuster's direction to Coleman during the second meet-ing in June not to incite the employees, to speak only for hisown job, and to worry about his own pay and not the payof other employees. The Act guarantees employees the rightto engage in concerted activity on behalf of themselves andother employees with respect to wages, hours, and condi-tions of employment. To deny an employee the right to actas a spokesman for others with the implicit threat of disci-pline, including discharge, in the event he disregards hissupervisor's order interferes with, restrains, and coerces em-ployees in the exercise of their Section 7 rights.I also find that Respondent discharged Coleman in viola-tion of Section 8(a)(3) and (1) of the Act.Respondent admits that Coleman was a valuable andcompetent employee in his job as director-producer. He isan excitable young man. Time and again his outbursts oftemper and propensity to shout at authority had been con-doned by Schuster. Many times he had complained loudlyabout poor equipment, interference in his work, and inad-equate pay. More than once he had suggested, at least infer-entially if not directly, that he was on the verge of quittingor that he quit. On these prior occasions Schuster wouldplacate Coleman, calm him down, and persuade him to re-main with the station. On one such occasion, Schusterpromised to look into getting Coleman more pay.Schuster's attitude toward Coleman changed dramati-cally following the meetings with employees in June andJuly and Coleman's activity as the chief organizer for theUnion in July and August.On August 26, when Coleman threatened to resign if hispay was not increased by the end of the day, Schuster,contrary to his prior conduct, did not attempt to placate theangry young man. Instead, Schuster immediately contactedSpoeri and the decision was quickly made to accept Cole-man's "resignation." Without attempting to notify Colemanand give him an opportunity to reconsider, Schuster pre-pared a letter to the staff announcing Coleman's resigna-tion. Despite Coleman's insistence that he had not resigned,Schuster ordered him to leave the premises at once and notto return. In fact, Coleman had not resigned.Respondent was aware of, and hostile to, Coleman's con-duct as a loud spokesman for himself and other employees.Schuster at least suspected that Coleman was a union sup-porter and knew that union meetings were being held atColeman's apartment complex. I find that Respondent's ex-planation that it could not live with Coleman's "ultima-tum" a pretext to rid itself of the Union's leading organizerat the station. No acceptable reason other than Coleman'sunion and concerted activity appears in the record to war-rant the precipitous termination of so valuable an employeein a brusque and combative manner.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.After a careful study of the evidence in this case, I haveconcluded that Respondent did not violate the Act by fail-ing to grant a raise in pay to Wilson following the filing ofthe Union's petition on August 15.It is well settled that during a union's organizationalcampaign an employer must refrain from granting newbenefits or wage increases to its employees designed towean the employees away from the Union. In these circum-stances the burden is on the employer to explain that suchbenefits and increases were lawful, having occurred in thenormal course of business. As the General Counsel pointsout. the corollary is also true. An employer may violate theAct if it withholds an increase or benefit that the employeeswould normally have received but for the Union's petition.Obviously, an employer, desirous of avoiding an unfair la-bor practice charge, must proceed with care in this situ-ation.In the instant case, Codding informed Wilson on June 23that Wilson would not automatically receive a raise until hehad satisfied Codding that Wilson had learned enough atschool to justify a raise. Codding indicated that he would beevaluating Wilson for about 90 days. However, that periodwas not written in stone. When Wilson pleaded that heneeded the raise sooner, Codding said that he would try toreach a decision in 60 days. In August Codding's budgetwas too low to warrant a raise for Wilson. The possibility ofa raise was put off for another 30 days, a timing fortuitouslywithin the critical preelection period. Apparently, Coddingand Spoeri were prepared at that time to give Wilson a raiseif merited on the basis of Wilson's work performance. Bythat time Respondent had been counseled not to give dis-cretionary, unscheduled raises during this period to avoid apossible unfair labor practice charge. Wilson was informedof Respondent's attorney's advice and, alternatively, wasoffered financial assistance in accordance with establishedcompany policy.The General Counsel argues that, Codding having ex-tended the evaluation period into September, Respondentin effect had scheduled a raise for Wilson at that time andillegally withheld the raise because the Union had filed itspetition in the interim. I do not agree. This is not a heads-I-win-tails-you-lose game. I am satisfied, at least as to thisincident, that Respondent was acting in good faith. Cod-ding's evaluation of Wilson was a prerequisite to a raise,but during the preelection period Respondent would still befaced with a hard choice. During this period a raise forWilson would have been a discretionary one, based on Cod-ding's opinion of Wilson's worth but never promised andnever scheduled. Wilson was, in fact, evaluated on October28. His work performance was found not satisfactory. Inthese circumstances I cannot infer, even assuming that Wil-son was entitled to receive an evaluation of his work inSeptember, that such an evaluation would have resulted ina raise. The fact that his evaluation occurred in Octoberafter he had filed a charge is not a substitute for evidencethat he deserved and would have received a raise in Sep-tember.Objections to the Election and ChallengesThe Union's objections allege that the Employer inter-fered with the election by (I) discharging employees; (2)holding a captive audience meeting during the 24-hour pe-riod immediately preceding the election; and (3) other un-specified acts and conduct. In view of my conclusion withrespect to the discharge of Coleman, Objection I is sus-tained. Objections 2 and 3 are found without merit.297 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe parties stipulated the appropriate unit to be as fol-lows:Included All film editors, TV camera operators, produc-tion personnel including those production personnel whoedit video tape or set lights, producer-directors, assistantdirectors, art director and photography director, equipmentoperators in the Technical Department, studio maintenancetechnicians, and news department personnel.Excluded: All other employees, office clerical employees,guards, and supervisors as defined in the Act.At the election the ballots of Aaron Coleman. Nancy' Hub-bell, and Robert Hulstrand were challenged.Aaron Coleman. The challenge to Coleman's ballot isoverruled in view of my findings and conclusions set forthabove.Nancy Hubbell: Hubbell was employed by Radio StationWLCY TV, Inc., a wholly owned subsidiary of RahallCommunication Corporation, as its News Director. Fromabout April 17 to November 21, she was also employed byRespondent on a regular part-time basis to produce twomorning news broadcasts at 7:25 and 8:25 a.m. In addition,Hubbell spent an average of 5 hours per week in the after-noons gathering and reporting for the Respondent news sto-ries relating to the Federal court house, trials, indictments.grand jury indictments, environmental stories, city hall sto-ries, and consumer reports. Toward the end of August, shewas named Consumer Reporter for the Respondent. Shewas also provided by the Respondent with a card designat-ing her as a reporter for Action News, WCLY-TV 10. Sheworked under the supervision of Moore and was subject tocritical analysis or "critiques" with respect to her work per-formance. She was paid biweekly by the radio station at therate of $200 per week for a 40-hour week from 5 a.m. to Ip.m. By agreement with Tom Watson, general manager ofthe radio station, she was permitted to do the morning cut-ins for Respondent. To compensate her for this additionalresponsibility, she was paid a "talent fee" of $25 per week.She was paid an hourly overtime rate for all hours workedfor Respondent over and above her regular 40-hour week.All of her pay, including that due her from Respondent,was paid by the radio station in a single check. Respondentreimbursed the radio station for the amounts paid to Hub-bell on Respondent's behalf. Taxes, including social secu-rity and unemployment compensation, were withheld bythe radio station for all payments due Hubbell from eitherstation.I find without merit Respondent's contention that Hub-bell was an independent contractor and not an employeewithin the meaning of the Act. To prevail on this point,Respondent would have to establish that Hubbell, in effect,operated independently as a small business person, whowas in a position to make a profit or loss on the basis of herown effort or lack of effort. On these facts no such conclu-sion is warranted. Respondent was able to secure Hubbell'sservices for the morning cut-ins only because the radio sta-tion extended that courtesy to a sister corporation. Whileshe was paid a modest fee for such additional duties, hermorning work for Respondent was performed on the radiostation's time. It was not hers to contract away as an in-dependent contractor. That the two stations treated her asan employee is further evidenced by the fact that all taxeswere withheld from her pay and she was reimbursed for herafternoon work at an hourly overtime rate as an employeeof both stations, a procedure applicable to employees butnot to independent contractors. Although Hubbell's workwas tailored to meet the requirements of the different me-dia, she performed essentially the same news-gathering andreporting services for both stations.I find that Hubbell was a regular part-time employee ofthe Respondent in its news department, a member of theunit at all pertinent times, and eligible to vote in the elec-tion. The challenge to her ballot is overruled.Robert Hulstrand: Hulstrand is employed by Respondentas a pressman-courier in its promotion department. Thatdepartment is concerned with advertising and public rela-tions on the station's behalf and in the operation of theprint shop and the mailroom. Hulstrand is in charge of theprint shop. He prints business forms, letterheads, and otherforms that are printed in-house. He is also responsible forthe mailroom operation, including sorting incoming mailand stamping and delivering outgoing mail. He also doescourier work to Tampa and St. Petersburg once a day topick up and deliver items that do not require mailing orthat require same-day delivery. Prior to September 19,Hulstrand was a full-time printer-pressman. At that timePromotion Manager Tom Spalding gave Hulstrand a raiseof 25 cents an hour, cut back on his printing duties, andassigned him the mailroom duties. Thereafter Hulstrandspent about 2-1/2 hours in printing duties and the remain-der of his time in mailroom-courier duties. Since Hulstrandis out of the building most of the day, his contact with otheremployees in the building is slight. Persons who are desig-nated to pick up mail in the mailroom are normally officeclerical employees or secretaries.With respect to Hulstrand's work in the mailroom, I findthat it is more closely related to excluded office clericalwork than the type of work specifically included in the unit.With respect to his work in the print shop, the includedcategories do not mention printer or pressman. Nor is thepromotion department specifically included. Nor does it ap-pear that Hulstrand's work as a printer involves the produc-tion of Respondent's product, TV broadcasting. As aprinter, he performs a support service for the productionemployees" and, as such, falls into the category of "otheremployees" specifically excluded from the unit.Accordingly, I find that Hulstrand was not included inthe stipulated unit and was not eligible to vote in the elec-tion. The challenge to his ballot is sustained.Upon the basis of the foregoing findings of fact, conclu-sions of Law, and the entire record in the case, and pursu-ant to Section 10(c) of the Act, I hereby issue the followingrecommended:ORDER2The Respondent. WLCY-TV, Inc., a subsidiary ofRahall Communication Corporation, St. Petersburg, Flor-ida, its officers, agents, successors, and assigns, shall:2 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations. be adopted by the Board and become itsfindings, conclusions, and Order. and all objections thereto shall be deemedwaived for all purposes.298 'LCY TV, INC.1. Cease and desist from:(a) Denying employees the right to speak for other em-ployees with respect to wages, thereby threatening to disci-pline or discharge employees for engaging in such conduct.(b) Discouraging membership in a labor organization bydischarging employees because of their union and protectedconcerted activities.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteedthem in Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Offer to Aaron Coleman immediate and full rein-statement to his former position or, if that position nolonger exists, to a substantially equivalent position, restor-ing him with the wage rate he enjoyed as of August 26,1977, plus any increases, and without prejudice to his se-niority and other rights and privileges, and make him wholefor the loss of earnings suffered by reason of the discrimina-tion against him, with interest, in accordance with the for-mulas set forth in F. W. Woolworth Company, 90 NLRB 289(1950), and Florida Steel Corporation, 231 NLRB 651(1977) (see, generally, Isis Plumbing & Heating Co.. 138NLRB 716 (1962).(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(c) Post at its place of business in St. Petersburg, Florida.copies of the attached notice marked "Appendix."3Copiesof said notice, on forms provided by the Regional Directorfor Region 12, after being duly signed by an authorizedrepresentative of the Respondent, shall be posted by theRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in con-spicuous places. including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notice is not al-tered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 12, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."IT IS FURTHER ORDERED that the allegation of the consoli-dated complaint that Respondent violated the Act by with-holding an increase in wages for Timothy C. Wilson be, andit hereby is, dismissed.IT IS FURTHER ORDERED that Case 12-RC-5359 be, and ithereby is, severed from this consolidated complaint and re-manded to the Regional Director and that the ballots ofAaron Coleman and Nancy Hubbell be opened andcounted by the Regional Director in accordance with theBoard's Rules and Regulations and a revised tally of ballotsserved on the parties. In the event the Petitioner has re-ceived a majority of the valid ballots cast, the RegionalDirector shall issue the appropriate certification of repre-sentatives. In the event the Petitioner has not received amajority of the valid ballots cast, it is hereby ordered thatthe election conducted on October 7, 1977, be, and ithereby is, set aside. The Regional Director shall conduct anew election when, in his discretion, a fair and free electioncan be held.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT deny employees the right to speak forother employees with respect to wages, thereby threat-ening employees with discipline or discharge for en-gaging in such conduct.WE WII.L NOT discourage membership in a labor or-ganization by discharging employees because of theirunion and protected concerted activities.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of therights guaranteed them by Section 7 of the NationalLabor Relations Act, as amended.WE WILL offer Aaron Coleman immediate and fullreinstatement to his former position as director-pro-ducer or, if that position no longer exists, to a substan-tially equivalent position without prejudice to his se-niority and other rights and privileges, and make himwhole for any loss in pay he has suffered as a result ofour discrimination against him, with interest.WLCY-TV, INC.299